Citation Nr: 0830022	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to the veteran's service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty in the Army from November 
1953 to October 1956 and in the Navy from April 1958 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and July 2002 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  These actions reduced the rating of 
the veteran's lumbar spine disability from 40 percent 
disabling to 20 percent disabling and denied an increased 
rating for this disability, as well as denied service 
connection for the heart disorder.  

The veteran and his spouse testified at an RO hearing in 
November 2002; a copy of the transcript is associated with 
the record.

In an April 2006 decision, the Board restored a 40 percent 
rating for the lumbar spine disability and remanded the issue 
of entitlement to an increased rating for this disability and 
an issue of entitlement to service connection for a heart 
disorder for further development.  Such has been completed 
and this matter is returned to the Board for further 
consideration.  

The Board finds that the veteran's hearing testimony of 
November 2002 in which he alleged being unable to work due to 
his back problems, in addition to the remarks from the 
examiner from the September 2007 VA examination indicating 
the veteran is totally disabled from his lumbar spine 
disability, raises a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  This matter is referred 
to the RO to further adjudicate.

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disorder continues to be a severe intervertebral disc disease 
with recurring attacks and intermittent relief, but does not 
more closely resemble a pronounced intervertebral disc 
syndrome with persistent symptoms with little relief 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, nor are 
there other neurological findings appropriate to the site of 
the diseased disc.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in January 2002.  After issuing a proposed reduction 
rating in March 2002, the RO adjudicated it in July 2002, 
with notice sent the same month.  In this case, the VA's duty 
to notify for the increased rating issue was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on May 2006.  Additional notice was 
sent in December 2006, March 2007, July 2007, and August 
2007.  The veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and for an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on October 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in May 2006 that 
provided the above described notice to the veteran that he 
needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria including all the revisions to such 
criteria, for an increased rating for the lumbar spine by the 
most recent supplemental statement of the case sent in 
October 2007, which discussed at length the level of 
disability needed for a higher rating, to include the amount 
of motion loss needed for such a rating.  Likewise this 
supplemental statement of the case discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion, neurological manifestations and 
referred to the applicable criteria.  The veteran in his 
November 2002 hearing testimony discussed in detail 
functional limitations such as limitation of motion and 
severe pain affecting the lumbar spine and also discussed the 
effects on his daily activities.  

His representative further elaborated on the severity of the 
veteran's service-back condition in a brief submitted in June 
2008 that discussed in detail problems with pain and 
functional loss with flare-ups and discussed in detail the 
specific symptoms and functional restrictions caused by the 
lumbar spine condition.  Based on the above, any notice 
deficiencies which may be present do not affect the essential 
fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in September 2007 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Service treatment records revealed that the veteran underwent 
surgery for severe low back pain in August 1971 with 
hemilaminectomy performed on the right L4-5 for herniated 
nucleus pulpous right L4-5.  In an October 1974 rating 
decision, he was granted service connection for residuals of 
a herniated nucleus pulpous (HNP) right L4-5 with a 10 
percent rating initially granted.  The disability was 
increased to a 40 percent rating in a November 1996 rating 
decision.  He filed a claim for increase in January 2002.  
Subsequently after issuing a proposed reduction in March 
2002, the rating was reduced to a 20 percent rating in a July 
2002 rating decision, which was appealed to the Board.  In an 
April 2006 decision, the Board restored the 40 percent 
rating, and remanded the increased rating issue.  Among the 
evidence pertinent to the increased rating claim is as 
follows.  

VA records from October 2001 noted the history of the 
laminectomy of L4-5 with no complaints regarding the back and 
with the physical examination focusing on other medical 
problems besides the back.  

The report of a February 2002 VA examination noted the 
veteran to be doing well with his back, except for occasional 
back pain since his surgery in service.  He had some 
difficulty bending over because of some pain.  There were no 
symptoms of radiculopathy such as urinary  or fecal 
incontinence or sciatic symptoms.  Physical examination 
revealed a normal range of motion of the lumbosacral spine 
and no tenderness over the spine.  He had normal reflexes of 
the Achilles and patella.  The diagnosis was degenerative 
joint disease (DJD) of the lumbosacral spine, status post 
discectomy by history, confirmed by X-ray.  Minimal residual 
now with loss of function maybe 20 percent.  

VA records from 2002 are noted to note the past medical 
history of chronic low back pain but primarily address other 
medical problems.  A February 2002 X-ray diagnosed old 
compression fracture of T-12 vertebral body and DJD of the 
lower lumbosacral spine.  A May 2002 note does reveal the 
veteran to still complain of having intermittent back 
symptoms that Arthotec helps some.  He occasionally had 
flares that resolve on their own.  Physical examination 
reported no significant findings regarding the back.  The 
assessment was back pain with intermittent symptoms.  He was 
on neurontin  prescribed by an outside neurologist.  Private 
medical records addressing sleep disorders from April 2002 
through June 2002 noted the history of lumbar disc disease 
and surgery of L4-5 with chronic back pain.  VA records from 
October 2002 noted complaints of chronic low back pain, 
status post laminectomy.  A December 2002 magnetic resonance 
imaging (MRI) yielded an impression of disc bulging of L2-3, 
L3-4, L5-S1, status post right L4-5 discectomy without 
recurrent disc herniation or scar formation.  A private 
record from December 2002 reevaluated low back pain and leg 
pain.  He was noted to have back pain and difficulty walking.  
The pain radiated to his right leg.  He was noted to have 
decreased ankle jerk.  The diagnosis was disc disease.  

The veteran testified in November 2002 that he had pain at 
night and problems sleeping.  He sometimes had to get up if 
he sits too long due to back stiffness.  He took Arthotec for 
what he referred to as osteoporosis.  He indicated that he 
cannot be productive in employment because of his back.  He 
also complained of urination problems which he thought was 
because of his back.  He indicated that he used a back brace 
and a "stick" to keep balance.  He currently treated at the 
VA.  His wife testified that she has to help him dress due to 
his back.  She also said he has many problems with mobility 
and trouble walking.  The veteran indicated that he could 
walk a flight of stairs in an emergency but that it would be 
very difficult.  

VA records from 2003 through 2006 revealed continued 
complaints of low back pain as well as treatment for various 
medical problems.  They included an April 2003 record showing 
continued complaints of pain in the lower back and legs, 
treated with neurontin.  He also had chronic pain in his legs 
and back said to be due to back problems.  The rest of the VA 
records dealt with various other medical problems.  He 
continued with an impression of low back pain as shown in 
March 2004 and September 2004.  Repeatedly the physical 
examinations gave no specific findings regarding the back.  
In March 2005 he had a history of multiple medical problems 
including chronic low back pain and continued complaints of 
left leg pain which began while waling and goes away when he 
stops.  Doppler's were taken and were normal.  An August 2005 
follow up for multiple medial problems included minimal 
chronic low back pain.  In May 2006 he was noted to have low 
back pain with a history of surgery in 1971 and was appealing 
a change in his benefits.  Physical examination was 
significant for him noted to move slowly as if in pain in all 
changes in position.  Neurologically his reflexes were normal 
2+.  He had diffusely decreased strength which may be related 
to effort or discomfort with 4+ strength in his lower 
extremities and 2+ dorsalis pedis pulses.  The impression was 
low back pain status post surgery.  Private medical records 
from 2005 to 2007 included a September 2006 consultation 
visit for multiple medical problems with a past medical 
history including DJD of the back as well as diabetes.  On 
physical examination his low back appeared benign and his 
lumbosacral flexion was within normal limits, without 
myopathy or radiculopathy.  There were no vascular lesions.  
The assessment indicated all other conditions which 
encompassed the back to be stable.  In May 2007 he had fallen 
over the weekend and hurt his wrist but also had pain in 
multiple joints including his back.  VA records from 2007 
included a September 2007 X-ray giving an impression of mild 
T12 compression fracture of uncertain acuteness and severe 
multilevel lumbar spine degenerative changes.  

In addition to the lumbar spine problems, the VA and private 
medical records are noted to document treatment for multiple 
medical conditions including diabetes mellitus with 
neuropathy of the lower extremities, urinary symptoms shown 
to be obstructive in nature, prostate problems, restless legs 
syndrome and sleep disorder.  

The report of a September 2007 VA back examination, noted the 
veteran to have had recent imaging studies showing moderate 
degenerative joint disease L3-S1 with no evidence of 
recurrent disc disease.  He was stiff in the morning.  He can 
only sit for about a half hour before his back gets stiffer 
and he has to get up and walk around.  He has some pain in 
his right lower back which radiates to his buttocks.  It does 
not radiate down his legs.  He reports a 100 percent 
reduction in function during flareups.  He had approximately 
10 flares since 2002 which incapacitated him for about a week 
at a time.  This is about 10 weeks of incapacitation in the 
past 5 years.  With daily activities he has precipitating 
factors of sitting.  He is not able to walk more than about 
50 feet.  He walks with a cane partly due to back pain but 
also due to peripheral neuropathy and due to knee aching.  He 
last fell a few weeks ago and in general does not fall.  He 
was somewhat unsteady however.  He had no additional trauma 
to his back.  Regarding his peripheral nerves he has numbness 
from his feet to his knees but does not have radicular pain 
beyond his right lower back going to his buttock.  He also 
does not have radicular numbness.  Prior to his surgery he 
described leg incapacitating pain which radiated down his 
right leg which is no longer present.  The scar on his lower 
back from his 1971 discectomy itches but does not otherwise 
bother him and he had no complaints at this time.  

Physical examination revealed him to describe pain at a level 
5 mainly localized to his back.  On his back there was a 
stable well healed scar over the lumbar region 12 centimeters 
long and no more than a 1/2 centimeter wide, which was slightly 
hypo pigmented, nontender and nonadherent and not involving 
loss of the underlying tissue.  Palpation of the region 
revealed tenderness in the right side of his lower back into 
the buttock.  Range of motion revealed him able to flex 35 
degrees, but unable to extend.  He could flex laterally to 10 
degrees on the left and to 8 degrees on the right.  Rotation 
was 0 to 15 degrees on the left and 0 to 16 degrees on the 
right.  Patella reflexes were 1+ and ankle jerks are not 
present.  Motor strength in his upper extremities was 5/5 and 
in the lower extremities was 4+/5 in both lower extremities 
because of back pain.  His upper extremity sensation was 
normal and cranial nerves were normal.  He had decreased 
sensation in his lower extremity to touch to the level of his 
knees bilaterally.  

The diagnosis was status post excision of a herniated nucleus 
pulpous with degenerative joint disease of his lumbar spine.  
In this examiner's opinion it was as likely as not related to 
his surgical manipulation.  He did have absent ankle jerks 
and no radiculopathy.  He was also diagnosed with diabetes 
with diabetic peripheral neuropathy with decreased sensation 
to the level of the knee.  Also diagnosed was scar of his 
lumbosacral spine which does not cause any weakness.  There 
was no additional limiting dysfunction besides that of his 
degenerative joint disease of his back and the scar was not 
unstable.  

In terms of his lumbosacral spine degenerative joint disease 
and status post excision of the nucleus pulpous, he has no 
radiculopathy as already noted.  In this examiner's opinion 
that his lumbar spine disability is more likely than not 
related to his back injury and excision of the nucleus 
pulpous in 1973.  He is totally disabled as a result of his 
lumbar spine disability.  The veteran is not able to ambulate 
for exercise testing to estimate a MET level.  He is able to 
do activities of daily living to walk around a store although 
he sometimes uses a motorized wheelchair due to back pain.  
After repetitive motion of his lumbosacral spine he did not 
have increase in weakness, instability or pain.  



Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations fails to show persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  The overall evidence 
of record is suggestive of periods of relief from the lumbar 
symptoms.  This includes the objective examination on the 
most recent VA examination of September 2007 that revealed no 
neurological abnormalities attributable to the lumbar spine, 
to include no evidence of bowel or bladder abnormalities or 
radiculopathies.  Elsewhere the medical evidence, including 
the VA record from September 2006 suggested a stable but 
painful back without evidence of postural abnormalities or 
fixed deformities.  The evidence as set forth above reflects 
that the veteran has had attacks of severe pain but with 
intermittent relief, but do not show the persistent 
symptomatology warranting a 60 percent rating under the 
criteria for intervertebral disc syndrome.  

Regulations in effect September 23, 2002 to September 25, 
2003-Orthopedic Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  His best estimate of his periods of 
incapacitation were 10 weeks for the past five years which 
averages to 2 weeks per year as reported in the September 
2007 VA examination.  Furthermore there are no actual records 
showing doctor prescribed bed rest for the past year.  

Thus an evaluation in excess of 40 percent disabling is not 
warranted under the revised criteria based on periods of 
incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this code.  
Thus, a higher evaluation than 40 percent is not warranted 
for the veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

Regulations in effect September 23, 2002-- Neurological 
Manifestations

The Board now turns to whether there should be a separate 
evaluation for neurological manifestations.  If so such 
evaluation can only be granted effective September 23, 2002, 
and would be rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

There is no basis for assigning any separate compensable 
ratings for neurological manifestation in this instance where 
as previously discussed, the evidence shows the neurological 
manifestations, specifically peripheral neuropathy, has been 
attributed to diabetes, with no evidence of radiculopathy.  
In the absence of objective neurological manifestations, 
consideration of separate compensable ratings for 
neurological manifestations is not indicated in this case, as 
there is no evidence of even mild incomplete paralysis shown.  
There is also no evidence of other neurological 
manifestations such as bowel or bladder dysfunction 
attributable to the lumbar spine disability.  Although the 
veteran suggested that he may have urinary problems due to 
his back in his November 2002 hearing, this is not borne out 
by the medical evidence which reflect urinary problems due to 
other causes, and the examiner in September 2007 confirmed 
that the lumbar spine disorder did not result in bowel or 
bladder problems.  There is no need to address separate 
evaluations for the criteria for bowel or bladder conditions.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease is warranted under the General Rating formula in 
effect September 26, 2003, which allows for a 50 percent 
disability for unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of any ankylosis 
of the spine shown at all in any records or examination.  
There is also no evidence that a higher rating for fracture 
is warranted as there is no evidence of fracture of the 
lumbar spine.  While X-rays are noted to show evidence of a 
compression fracture at T-12 this has not been shown to be 
part of the lumbar spine disability.  




Scar-Separate Rating

The Board will now consider the appropriateness of a separate 
rating for the surgical scar for the service-connected lumbar 
spine under the criteria for scars.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The Board finds that a separate compensable rating 
is not warranted for the residual scar from the lumbar 
laminectomy performed in service.

The most recent VA examination of September 2007 revealed it 
to be a stable well healed scar,12 centimeters long and no 
more than a 1/2  centimeter wide, which was slightly hypo 
pigmented, nontender and nonadherent and not involving loss 
of the underlying tissue.  There was no indication that the 
scar restricts motion and the veteran's only complaint 
reported in this examination was that it itches.

Thus the residual surgical scar, which as described above is 
superficial, nontender, not painful, stable and is less than 
39 square centimeters, would not warrant a compensable rating 
under the criteria addressing scars other than the head, face 
or neck, in effect prior to, or as of August 30, 2002.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (in 
effect prior to August 30, 2002) and 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804 and 7805 (2007).  
Consideration for a separate compensable rating for scars is 
thus not warranted.

Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against a 40 percent rating for the lumbar spine 
disability.  As the preponderance of the evidence is a higher 
rating, reasonable doubt does not apply in this case.

Consideration of the appropriateness of a referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2007) is deferred as the veteran has a pending 
TDIU claim.



ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied.


REMAND

A review of the evidence reflects that the development 
requested by the Board's April 2006 remand is incomplete.  
Specifically the Board directed that the veteran undergo a VA 
examination to address the etiology of the veteran's heart 
disorder to include whether it is secondary to his service-
connected lumbar spine disorder.  The remand directives not 
only requested the examiner to discuss whether any heart 
disorder found is related to in-service treatment with 
anesthesia for a HNP of the lumbar spine, or was otherwise 
related to service or manifested within the presumptive 
period, but also requested an opinion as to whether the heart 
disorder was being caused or aggravated by his service-
connected lumbar spine disability.  The veteran's 
representative in a June 2008 brief points out that 
consideration of aggravation by a service-connected 
disability must be done when adjudicating a claim for 
secondary service connection, pursuant to 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439 (1995).  

The report of an October 2007 VA heart examination opinion is 
noted to provide an opinion indicating that the heart 
disorder, diagnosed as mild coronary artery disease (CAD), 
was not caused or aggravated by the in-service treatment 
(including administration of anesthesia) for his lumbar 
spine, nor was it otherwise incurred during service, or 
manifested within the presumptive period.  The examiner 
discussed a number of predisposing factors for his CAD such 
as age, gender and his diabetes mellitus.  However the 
examiner did not discuss whether it is as likely as not that 
his CAD is being caused or aggravated by his service-
connected lumbar spine disorder.  This action is found to be 
noncompliant with the Court decision in Stegall v. West, 11 
Vet. App. 268 (1998), thereby necessitating a remand for 
compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who provided the October 
2007 VA opinion regarding the etiology of 
the veteran's heart disease for an 
addendum to this opinion.  If the 
examiner is no longer available, the 
claims file should be forwarded to an 
appropriate specialist.  After review of 
the claims file, the examiner should 
provide an opinion whether it is as 
likely as not that the veteran's heart 
disorder, diagnosed as mild CAD is 
approximately due to, or is being 
aggravated (worsened) beyond natural 
progression, by the veteran's service-
connected lumbar spine disability.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

3.  After the above requested development 
has been completed, the AOJ should 
readjudicate this claim.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the AOJ should issue a 
supplemental statement of the case which 
should address the significance of both 
medical and lay evidence of record in 
adjudicating this claim.  The requisite 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


